Citation Nr: 1823126	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from May 1960 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In an April 2016 decision, the Board denied claims of entitlement to an increased rating for left lower extremity radiculopathy and entitlement to a TDIU.  The Veteran appealed the decision regarding the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Memorandum Decision, the Court vacated the portion of the Board's April 2016 decision denying TDIU and remanded the issue for readjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU, for the period prior to March 30, 2011, on an extra-schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran meets the schedular criteria for award of a TDIU beginning March 30, 2011.

2.  The Veteran's service-connected disability precludes substantially gainful employment beginning March 30, 2011.

CONCLUSION OF LAW


The criteria for an award of TDIU, for the period beginning March 30, 2011, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

During the period on appeal the Veteran was in receipt of service connected benefits for grade 1 anterior lumbar spondylolisthesis with low back strain, evaluated as 20 percent disabling, effective February 28, 2007, and 40 percent disabling, effective March 30, 2011; prostatitis and benign prostatic hypertrophy, evaluated as 20 percent disabling, effective February 28, 2009; bilateral hearing loss, evaluated noncompensable prior to October 23, 2009, and 20 percent thereafter; radiculopathy/neurological deficit, left leg associated with grade 1 anterior lumbar spondylolisthesis with low back strain, evaluated as 10 percent disabling from October 22, 2009, to March 30, 2011; tinnitus, evaluated as 10 percent disabling, effective October 23, 2009; asbestosis, evaluated as 10 percent disabling, effective October 23, 2009; atrophied tonsils, noncompensable, effective January 9, 1989; hemorrhoids, noncompensable, effective January 9, 1989; and erectile dysfunction associated with prostatitis and benign prostatic hypertrophy, noncompensable, effective December 1, 2008.

The Veteran has a combined disability rating of 40 percent effective February 28, 2007; 60 percent effective October 23, 2009; and 70 percent effective March 30, 2011.  Thus, he meets the schedular criteria for TDIU as of March 30, 2011.  38 C.F.R. § 4.16(a).

In numerous applications for TDIU, the first submitted in June 2011, the Veteran reported that he last worked full time in May 1998 and became too disabled to work in February 2008.  He specifically identified his back disability as the service-connected disability which prevents him from working.  The Veteran reported that he completed 2 years of college and had a work history as an electrician. 

The Veteran was afforded a VA examinations for the back in October 2009 and March 2011.  The Veteran reported that he was unable to perform normal working movements of the body due to pain during a flare.  

The Veteran was afforded a VA examination with regard to hearing loss in November 2009.  The Veteran was noted to report consistent difficulty hearing or understanding quiet conversation.  He also had difficulty with speech at a distance and in a background of noise.  The television needed to be louder than the family preferred.

The Veteran was afforded a VA examination with regard to asbestosis in March 2011.  The Veteran reported that he could not do home repair, clean the house or due yard work.  

In a statement dated in June 2011 the Veteran reported that his lower back strain prevented him from securing substantially gainful occupation.  He could not work as an electrician any longer because the type of work required lifting and carrying heavy materials for the performance of the job.  He could not withstand fatigue.  He stated that his prostate disability caused voiding intervals between one and one and a half hours during the day, which made it hard to work continuously.  

In a statement dated in July 2011 the Veteran reported that he could not have a full time job due to his back pain and associated neurological symptoms because he will be off work frequently.  He was not able to perform his job efficiently and could not lift more than 30 pounds.  

In January 2014 the Veteran reported that he stopped working part-time in November 2004.  

The record includes the report of a private vocational assessment conducted in March 2014.  The vocational expert provided a thorough recitation of the Veteran's treatment records, a report of a contact with the Veteran, discussion of the Veteran's education, work history and classification.  In summary, the vocational expert noted that the evidence presented within the Veteran's claims file along with his self-reported information demonstrate a consistent and steady worsening of symptoms related to his service-connected low back strain, prostatitis and benign prostatic hypertrophy, and asbestosis that have worsened to the point of impacting his ability to secure and follow a substantially gainful occupation.  The Veteran reported a work history of highly specialized skilled electrical repair and maintenance, which the symptoms related to his service-connected conditions worsened to the point of interfering with his ability to successfully perform his essential job duties, and his decision to retire from this field in 1999.  Although retired, he attempted to return to work part-time as a short-order cook in 2002; and during that time, his symptoms continued worsening and he stopped working altogether in November 2004.  The expert concluded, based upon his review of the Veteran's claims file, along with the information he provided during a telephone interview, it was at least as likely as not that the Veteran's combined service-connected impairments of low back strain, prostatitis and benign prostatic hypertrophy, bilateral hearing loss, tinnitus, and asbestosis have prevented him from continuing the work he has been qualified to perform since at least June 1998 when he stopped working his civil service job.  These service-connected conditions have prevented him from securing and following any other substantially gainful employment since at least November 2004when the Veteran stopped working as a short-order cook.  

In the report of a July 2014 VA back examination the examiner opined that it was less likely as not that the Veteran's service connected disability rendered him unable to secure and maintain substantial gainful employment.  The examiner discussed the Veteran's work history.  Thereafter, the examiner noted that the Veteran currently walked with a cane and there was no surgery or back treatment.  On examination the Veteran's cooperation was noted to be poor.  The examiner felt that the Veteran could do nonphysically demanding jobs, including jobs with sitting, greeting people, medical coder, and receptionist.  

In a September 2014 statement, the Veteran's representative argues that the opinion that the Veteran can perform sedentary employment is not consistent with the evidence of record.  Also argues that the medication that the Veteran takes for his back renders the Veteran unable to work.

The Veteran was afforded a VA examination in January 2015 after which the examiner opined that the Veteran was not precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected low back disability.  The Veteran likely would have difficulties with occupational demands where heavy lifting and prolonged carrying of heavy objects are required; however, the Veteran could sustain employment where these activities are not required.  The Veteran has no cognitive, visual, or functional impairments of any extremity preventing work even in a sedentary manner.  The examiner reported that the Veteran has an extensive employment history, even in vigorous work settings, and factoring out age and other non-service connected conditions could still sustain employment with the current spondylolisthesis with low back strain in areas where less vigor is required.  The Veteran could likely work in settings where light, occasional lifting of 10 to 20 pounds was required where the lower back was not involved and could likely lift 10 pounds where the back was involved. The Veteran was ambulatory without restriction.

In a November 2017 statement, the Veteran reported that he worked in a full-time capacity in 1998 as an electrician.  He reported that his service-connected back disability affected his employment.  His work required him to run cable lines through the facility.  He reported experiencing severe pain in his back whenever he had to bend over to gather the lines.  He stated that he left the job in 1998 due to his back disability worsening to the point that he could not make it through an entire shift without experiencing significant pain in his back.  He indicates that he was offered an early retirement and he took it without hesitation.  His hearing loss also affected his ability to work.  He often had to ask people to repeat themselves when they were talking to him.  On a couple of occasions, he made mistakes such as connecting the wrong lines because he misinterpreted the instructions.  

The Veteran reported that he returned to work in late 2002 as a part-time cook.  He held that job until 2004.  He could maintain that job only because he worked only about twelve hours per week.  He missed work at least a couple of times per month without repercussion.  Whenever he worked he experienced pain in his back.  He was required to stand to perform his job but took frequent breaks to sit down and rest his back.  Ultimately he left the job in 2004 because he could not handle the working even in a part-time role and feared he was about to get fired for missing so much time from work.  The Veteran's service-connected disabilities have continued to worsen since leaving work.  The Veteran reported that his service-connected disabilities have continued to worsen since leaving work.  He could only stand for about fifteen minutes before he needs to sit down due to the pain his back.  He could only walk about one block before he needed to sit down and rest.  He reported that he struggled to walk up and down stairs due to the pain he experienced in his back.  Further he had to use the restroom about eight times per day due to his service-connected prostatitis.  He had to constantly break concentration to use the restroom.  He usually spent about 30 minutes in the restroom to ensure that he did not experience an accident.  He had to wear pads to ensure that he did not ruin his cloths.  He woke up at least three times at night to urinate.  The constant interruption of his sleep often made him feel drowsy throughout the next day.  He occasionally took naps during the day to make up for the lack of sleep at night.  

The record also includes the report of a private vocational assessment in January 2018.  The provider identified the disabilities for which the Veteran was receiving service-connected benefits.  The expert identified medical limitation from the Veteran's records dated from April 2007 to January 2015.  In addition, the expert interviewed the Veteran regarding his symptoms and noted that the limitations from the Veteran's service-connected conditions have affected the Veteran from at least 2007 to the present.  From 2007 the Veteran was noted to be unable to sit more than 15 minutes at a time, unable to stand more than 15 minutes at a time, unable to walk more than one block or 15 minutes at a time, frequently changed position throughout the day, could not lift or carry more than 10 pounds, had constant back pain, needed to lay down flat or reclined at least 4 hours per day to alleviate back pain, and regular use of a cane, all due to grade 1 anterior lumbar spondylolisthesis with low back strain.  In addition he had limitations from difficulty hearing, frequent night waking due to urinary urgency from prostatitis and benign prostatic hypertrophy, daytime drowsiness due to frequent night waking, frequent daytime urination, and difficulty sustaining concentration and focus due to service-connected conditions.  Further limitations since 2009 were noted to be constant bilateral ringing in the ears due to tinnitus, occasional dizziness and nausea, approximately once per month, due to tinnitus, and shortness of breath with activity due to asbestosis.

The expert discussed the Veteran's education and work history, including the Veteran's early retirement in 1998 and his part-time work from 2002 and 2004.

The expert provided the opinion that the Veteran was unable to secure and follow substantially gainful employment due to the combination of his service-connected disabilities.  Based upon review of the record and interview of the Veteran, it was believed that it was more likely than not that the Veteran had been unable to maintain substantially gainful employment since at least 2007 and likely since 1998.  To support the opinion the expert noted that an October 2009 opinion noted that the Veteran was fatigued easily and limited in his ability to walk, bend, exercise, and stoop.  It was also noted at that time that the Veteran had frequent urination.  A September 2012 opinion was noted to reveal that the Veteran could not stand for long periods of time, had difficulty walking, could not lift over 10 pounds, and took medication that interfered with concentration.  A June 2014 opinion was noted to reveal that the back disability caused functional impairment of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  

The symptoms and limitations of the Veteran's service-connected conditions were incongruent with the expectations of competitive employment.  The Veteran was unable to sustain the concentration and focus required in a workplace setting due to his need to urinate eight times per day, constant back pain, constant bilateral ringing in ears, and occasional dizziness and nausea caused by tinnitus.  Restroom breaks at that frequency, each lasting 30 minutes, result in decreased work productivity and time off task above employer tolerance.  Incidents were the Veteran may need to change protective padding at work due to accidents would further render him off task.  

The Veteran's back disability impeded his ability to perform prolonged sitting, standing, and walking, prevents him from postural activities such as bending and stooping, prevents him from lifting over 10 pounds, causes fatigue, and required regular use of a cane for ambulation.  His back condition also required he lay flat or reclined for four hours per day to alleviate pain, which was not conducive with the demands of competitive employment.  His asbestosis caused shortness of breath with activity and further restricted his ability to perform sustained activity in a workplace setting.  Additionally, his hearing loss, which impeded his ability to hear customers and resulted in mistakes at work, would further contribute to reduced productivity.

The Veteran missed work well above the general employer tolerance of one absence, tardy, or unfinished work day per month when he last worked in 2004.  As his symptoms and limitations have worsened over time, it was expected he would continue to remain unable to meet even the very basic requirements of substantially gainful employment.  The limitations described more likely than not precluded the Veteran from engaging in substantially gainful employment at even the sedentary physical demand level, which was the least physically demanding physical demand level.

The expert commented upon the report of a VA examination report dated in January 2015 that found that the Veteran could work in settings where light, occasionally lifting was required.  The expert, after discussing the Veteran's limitations, found that the Veteran would not meet the sitting requirements of sedentary work.

The Board finds that entitlement to TDIU is warranted from March 30, 2011.  As noted above, effective March 30, 2011, the Veteran is in receipt of service-connected benefits meeting the schedular requirement for award of TDIU.  In a vocational assessment dated in March 2014, after discussing the Veteran's treatment records, a report of contact with the Veteran, the Veteran's education, and the Veteran's work history, the opinion was rendered that the Veteran's service connected disabilities prevented him from securing and following any other substantially gainful employment since at least November 2004.  In another vocational assessment dated in January 2018, the vocational expert identified the Veteran's functional impairments, since 2007, due to his service-connected disabilities to include an inability to sit more than 15 minutes at a time, inability to stand more than 15 minutes at a time, inability to walk more than one block or 15 minutes at a time, the need to frequently changed position throughout the day, an inability to lift or carry more than 10 pounds, constant back pain, the need to lay down flat or reclined at least 4 hours per day to alleviate back pain, and regular use of a cane, all due to grade 1 anterior lumbar spondylolisthesis with low back strain.  Additional impairments were identified as difficulty hearing, frequent night waking due to urinary urgency from prostatitis and benign prostatic hypertrophy, daytime drowsiness due to frequent night waking, frequent daytime urination, and difficulty sustaining concentration and focus due to service-connected conditions.  Further limitations since 2009 were noted to be constant bilateral ringing in the ears due to tinnitus, occasional dizziness and nausea, approximately once per month, due to tinnitus, and shortness of breath with activity due to asbestosis.  The expert provided the opinion that the Veteran was unable to secure and follow substantially gainful employment due to the combination of his service-connected disabilities since at least 2007.  As such, entitlement to TDIU, beginning March 30, 2011, is granted.  


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), for the period beginning March 30, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above, the evidence reveals opinions that the Veteran was unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities during the period on appeal prior to March 30, 2011.  However, prior to March 30, 2011, the Veteran does not meet the minimum percentage standards for award of a TDIU.  

When such unemployability is shown and the veteran does not meet the numeric evaluation requirements set forth in § 4.16(a), the Board must first refer the case to the Compensation Service Director for consideration of extraschedular TDIU, 38 C.F.R. § 4.16(b), prior to any grant of the benefit. See Cantrell v. Shulkin, 28 Vet.App. 382, 387 (2017).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board acknowledges the representative's argument that referral of the issue of TDIU under 38 C.F.R. § 4.16 (b) to the Director of Compensation Service is unnecessary as a result of Wages v. McDonald, 27 Vet. App. 233 (2015).  The Board notes however, that the Court stated the following: "[a]s to the Secretary's argument that de novo review of the Director's decision by the Board renders the referral process in §4.16(b) meaningless, we note that such a referral is the Secretary's chosen procedure under § 4.16(b)."  The Board points out that the regulatory procedures have not been changed; 38 C.F.R. § 4.16(b) is still in effect. 

Accordingly, consideration of entitlement to a TDIU for the period prior to March 30, 2011, on an extraschedular basis, is remanded for referral to the Directory of Compensation Service for consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

2.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


